EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows to correct an obvious typographical error in view of the prior cancellation of claim 13. 

Claim 14 has been amended as follows: 
14.	The method of claim [[13]]12, wherein the first characteristic comprises one of a systolic pressure and a diastolic pressure.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
The rejection of claim 12 (and claims dependent thereon) under 35 U.S.C. 112(a) (pre-AIA  35 U.S.C. 112, first paragraph) has been withdrawn in view of the amendment(s) to the claims. In particular, Applicant's amendments clarify that each of the plurality of consecutive measurements requires occlusion of the artery, rather than the artery being continuously occluded for the duration of the plurality of measurements. 
The rejections of the independent claims (and claims dependent thereon) under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph) have been withdrawn in view of Applicant's submitted remarks. As noted by Applicant (Remarks, pg. 14), each independent claim requires determining a first characteristic (e.g., systolic blood pressure) and a second characteristic (e.g., diastolic blood pressure), or subset thereof, during at least one of manual inflation of the cuff and manual deflation of the cuff after selection of a manual or hybrid operating mode independent of receipt of a control parameter. 
With respect to the prior art of record, the most relevant of the cited prior art to Lin (US 2010/0234742 A1) discloses a patient monitoring system configured to operate in multiple modes, including at least manual and automatic modes, and a method of determining a hemodynamic parameter employing said system comprising performing a plurality of consecutive measurements (see Non-Final Office Action, mailed 06/28/2019, beginning at page 5). Lin discloses a user can switch between these modes (via switch 55), but appears to disclose a switch is made between measurements, rather than activating the switch or receiving a control parameter and controlling automatic inflation and/or deflation of the cuff during at least one of manual inflation and/or deflation of the cuff. Accordingly, Lin does not disclose 
Mochizuki (US 2013/0261475 A1) teaches/suggests a similar system to that of Lin, which is comparably configured to operate in a plurality of modes. Mochizuki discloses each mode utilizes specific control parameters, and selecting a mode facilitates selection of desired control parameters to be utilized in a subsequent measurement (¶ [0091]). Like Lin, Mochizuki fails to disclose receiving control parameters for a user and controlling automatic inflation and/or deflation in accordance with said control parameter(s) during at least one of manual inflation of the cuff and manual deflation of the cuff.
Yamashita (US 2012/0220884 A1) teaches/suggests a system configured to operate in multiple control modes, an automatic mode and a manual mode. The "manual mode" disclosed by Yamashita appears to differ from the "manual mode" disclosed by Applicant. Applicant discloses a "manual inflation" is performed by manually operated bulb, pump or other like device commonly associated with conventional manual sphygmomanometers (¶ [020] as filed), whereas the manual mode in Yamashita appears to comprise a user depressing a switch to change a control parameter (e.g., speed) of an inflation that is still electronically controlled (¶ [0031]). Additionally, while the automatic and manual modes disclosed by Yamashita have at least one different control parameter, such as inflation speed, Yamashita appears to suggest these control parameters are predefined (¶ [0030]), not entered by a user and/or received by the system during a manual inflation as 
In view of the above, the prior art of record does not teach/suggest a system comprising, in combination with the remaining elements/steps, a control module operable to control the sensor to perform a blood pressure measurement operation, the blood pressure measurement operation comprising a plurality of consecutive determinations of the first and second characteristics, wherein controlling the sensor to perform the plurality of consecutive determinations of the first and second characteristics during the blood pressure measurement operation includes: controlling the sensor to determine a first subset of the plurality of consecutive determinations during the at least one of manual inflation of the cuff and manual deflation of the cuff; receiving, during the at least one of manual inflation of the cuff and manual deflation of the cuff, a control parameter governing at least one of automatic inflation of the cuff and automatic deflation of the cuff; based at least in part on receiving the control parameter and during the at least one of manual inflation of the cuff and manual deflation of the cuff, causing the control module to control at least one of automatic inflation of the cuff and automatic deflation of the cuff in accordance with the control parameter; and controlling the sensor to determine a second subset of the plurality of consecutive determinations during the at least one of automatic inflation of the cuff and automatic deflation of the cuff. Similarly, the prior art of record does not teach and/or suggest a method comprising, in combination with the remaining steps/elements, the comparable method steps of claims 12 and 20. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/Meredith Weare/Primary Examiner, Art Unit 3791